Constitutionality of Vesting Magistrate Judges with
Jurisdiction Over Asset Forfeiture Cases

A statute vesting m agistrate ju d g es with jurisdiction over asset forfeiture cases w ould violate Article 111
o f the C o n stitution

December 6, 1993
M e m o r a n d u m O p in i o n f o r t h e
D e p u t y D i r e c t o r , P o l i c y a n d L i t i g a t io n
A s s e t F o r f e it u r e O f f ic e

You have asked whether Congress may constitutionally enact a statute requiring
that asset forfeiture cases involving property valued below a certain level be heard
by a United States Magistrate Judge rather than a United States District Judge.
The limitations imposed by Article III forbid Congress to assign jurisdiction over
such cases to a Magistrate Judge without the assent of the parties. Therefore, we
must advise you that the provision you have described would be unconstitutional.
The Supreme Court has explained that the power to adjudicate private rights
must be vested in an Article III court. See Northern Pipeline Const. Co. v. M ara­
thon Pipe Line Co ., 458 U.S. 50, 63-76 (1982) (plurality opinion). Although the
adjudication of public rights need not be assigned to an Article III court, both civil
and criminal forfeiture cases involve disputes over private, not public, rights. The
Court has held that no criminal case can be conceptualized as a public rights dis­
pute even though the United States is a party to all criminal proceedings. Id. at 70
n.24 (citing United States ex rel. Toth v. Quarles, 350 U.S. 11 (1955)). Similarly,
the Court has ruled that Congress generally “cannot ‘withdraw from [Art. Ill] judi­
cial cognizance any matter which, from its nature, is the subject of a suit at the
common law, or in equity, or admiralty,’” id. at 69 n.23 (quoting M urray’s Lessee
v. Hoboken Land & Improvement Co., 59 U.S. (18 How.) 272, 284 (1856)), and
every civil forfeiture action indubitably constitutes a matter that is the subject of a
suit at the common law or in equity. See Calero-Toledo v. Pearson Yacht Leasing
Co., 416 U.S. 663, 680-83 (1974) (tracing history of forfeiture).
Congress has the authority in some situations to “fashion causes of action that
are closely analogous to common-law claims and place them beyond the ambit o f ’
Article III, see Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 52 (1989)
(discussing congressional authority to abrogate Seventh Amendment right to trial
by jury), but the Supreme Court has only sustained the exercise of this authority
when Congress creates a regulatory framework that includes administrative adjudi­
cation of such claims. See Atlas Roofing v. Occupational Safety and Health Re­
view C om m ’n, 430 U.S. 442, 450-61 (1977) (collecting cases); see also
148

C onstitutionality o f Vesting M agistrate Judges with Jurisdiction O ver A sset F orfeiture Cases

Granfinaneiera, 492 U.S. at 51-52; Crowell v. Benson, 285 U.S. 22, 50-51 (1932).

Absent the creation of a separate administrative mechanism for administration and
adjudication of civil forfeitures, such cases must be assigned in the first instance to
Article III judges. Assignment of such cases to Magistrate Judges, who are mere
adjuncts to United States District Judges, see Gomez v. United States, 490 U.S.
858, 872 (1989), cannot satisfy the Article III requirement.
In upholding 28 U.S.C. § 636(c), which authorizes Magistrate Judges to con­
duct civil trials with the consent of the parties, the en banc Ninth Circuit stated
“that parties to a case or controversy in a federal forum are entitled to have the
cause determined by Article III judges.” Pacemaker Diagnostic Clinic o f America,
Inc. v. Instromedix, Inc., 725 F.2d 537, 541 (9th Cir. 1984) (Kennedy, J.), cert,
denied, 469 U.S. 824 (1984). Therefore, the Ninth Circuit concluded that a
“mandatory provision for trial of an unrestricted class of civil cases by a magistrate
and not by Article 111 judges would violate the constitutional rights of the liti­
gants.” Id. at 542. Based upon this rule, any statute vesting jurisdiction over fed­
eral forfeiture cases — even a limited class of civil forfeiture cases involving small
amounts of money — in federal Magistrate Judges would almost certainly be con­
stitutionally infirm.

WALTER DELLINGER
Assistant Attorney General
Office o f Legal Counsel

149